Case 1:19-cr-20706-UU Document 18 Entered on FLSD Docket 12/09/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-CR-20706-Ungaro

 UNITED STATES OF AMERICA

 vs.

 ALVARO COBAR BUSTAMANTE,

                   Defendant.
 _________________________________/

                      UNOPPOSED REQUEST FOR A GARCIA HEARING

        The United States of America, through the undersigned Assistant United States Attorney,

 files this motion, unopposed by the defendant ALVARO COBAR BUSTAMANTE (hereinafter

 “Cobar”), requesting a hearing pursuant to Garcia v. United States, 517 F.2d 272 (5th Cir. 1975),

 to address the potential conflict of interest of attorney Bonnie Klapper, Esq, in her representation

 of this defendant and another defendant-client she represented.           In support thereof, the

 government states:

        1.      Cobar is charged with participating in a money laundering conspiracy, in violation

 of 19, U.S.C., § 1965, and was arrested when he arrived in Miami, Florida on board a flight from

 Guatemala approximately one month ago. Since his arrival in the U.S., he has been represented

 by Ms. Klapper and co-counsel Daniela Posada, Esq, who are both retained counsel. Cobar was

 arraigned on November 26, 2019.

        2.      Ms. Klapper represented a defendant who, if Cobar proceeded to trial, could be

 considered as a potential witness against Cobar. At present, the government is engaged in plea

 negotiations with Cobar and does not believe that trial is likely. Thus, to the extent there is a


                                                  1
Case 1:19-cr-20706-UU Document 18 Entered on FLSD Docket 12/09/2019 Page 2 of 3




 possible conflict, it is not an actual conflict and is waive-able at the present time. However, in an

 abundance of caution, the government respectfully requests that the Court question Cobar and

 secure a knowing and voluntary waiver of conflict-free counsel prior to continuing plea discussions

 with the government. (Ms. Klapper has already secured a waiver from her other client, who was

 before a different court.) The defendant does not oppose this request.

        3.      The government further requests, jointly with the defendant, that given this Garcia

 issue the Court grant the parties additional time before setting a calendar call, specifically setting

 calendar call and trial for March 2020, which additional time would be used by the parties to

 continue plea negotiations. The parties jointly request the Court find that time is properly

 excluded under the Speedy Trial Act between today and the calendar call to allow the parties time

 to engage in plea negotiations without the pressure of preparing for a trial, and that such exclusion

 of time serves the ends of justice, which outweigh the interest of the public and the defendant in a

 speedy trial. See 18, U.S.C., § 3161(h)(7)(A).

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                            By: /s/ Walter M. Norkin
                                                Walter M. Norkin
                                                Assistant United States Attorney
                                                Florida ID No. A5502189
                                                99 Northeast 4th Street
                                                Miami, Florida 33132-2111
                                                Tel: (305) 961-9406
                                                Walter.Norkin@usdoj.gov




                                                   2
Case 1:19-cr-20706-UU Document 18 Entered on FLSD Docket 12/09/2019 Page 3 of 3




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk
 of the Court using CM/ECF, on December 9, 2019.

                                          /s/ Walter M. Norkin
                                          Assistant United States Attorney




                                             3
